FILED
                           NOT FOR PUBLICATION                              JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10504

              Plaintiff - Appellee,              D.C. No. 4:09-cr-01673-FRZ-JJM-
                                                 1
  v.

ALEJANDRO MIGUEL HERNANDEZ-                      MEMORANDUM *
FLORES, AKA Miguel Flores-Hernandez,
AKA Alejandro Hernandez,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                  Frank R. Zapata, Senior District Judge, Presiding

                          Submitted December 27, 2011 **
                             San Francisco, California

Before: FARRIS, BEEZER, and LEAVY, Circuit Judges.

       Alejandro Hernandez-Flores appeals his conviction of illegal reentry after

deportation in violation of 8 U.S.C. § 1326. Hernandez-Flores argues that the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court erred by admitting statements he made to a border patrol agent that

were taken in violation of Miranda v. Arizona, 384 U.S. 436 (1966). Because

Hernandez-Flores did not move to suppress the statements in the district court as

required by Rule 12(b)(3) of the Federal Rules of Criminal Procedure, we hold that

Hernandez-Flores waived this argument and therefore affirm the judgment.

      We have jurisdiction over this case under 28 U.S.C. § 1291. The facts of the

case are known to the parties. We do not repeat them here.

      Rule 12 of the Federal Rules of Criminal Procedure requires a motion to

suppress evidence to be raised before trial. F ED. R. C RIM. P. 12(b)(3)(C). A

party’s failure to do so is treated as a waiver of the issue. Id. at 12(e). The waiver

is absolute: this court cannot even review the issue for plain error. United States v.

Murillo, 288 F.3d 1126, 1135 (9th Cir. 2002). A court may grant relief from the

waiver if the party can show good cause as to why the motion was not timely

made. F ED. R. C RIM. P. 12(e).

      Here, Hernandez-Flores did not move in the district court to suppress the

statements he made to the border patrol agent and has not provided any explanation

for his failure to do so. His brief argues the merits of the issue only. We hold that

Hernandez-Flores has waived this issue. Hernandez-Flores’s conviction is

therefore AFFIRMED.